Exhibit 10.01

 

ALLOCATION AGREEMENT

 

THIS ALLOCATION AGREEMENT dated as of August 26, 2004 (the “Agreement”) is made
and entered into by and among Joseph F. Pinkerton, III (“Pinkerton”), an
individual residing in Austin, Texas, Active Power, Inc., a Delaware corporation
(“Active Power”) and the successor to Magnetic Bearing Technologies, Inc., and
Pinkerton Generator, Inc., a Michigan corporation controlled by Pinkerton
(“PGI”)

 

WITNESSETH:

 

WHEREAS, Pinkerton, PGI and Active Power are the defendants (the “Defendants”)
in a lawsuit pending in the Circuit Court for the County of Wayne, in Michigan
State Court, Case No. 02-210028 CZ, and captioned Magnex Corp., et al. v.
Pinkerton, et al. (the “Lawsuit”);

 

WHEREAS, to avoid the uncertainties and the expense of further litigation, the
Defendants have agreed to settle the Lawsuit through cash payments to the
plaintiffs in the Lawsuit (the “Plaintiffs”) in an aggregate amount of
$6,220,000 (the “Settlement Payment”) in exchange for a complete release and
waiver of all claims relating to the lawsuit (the “Settlement”); and

 

WHEREAS, the parties hereto have agreed to allocate the Settlement Payment
amount such that Active Power has agreed to pay $5,000,000 and Pinkerton has
agreed to pay $1,220,000 and to enter into certain other agreements related to
the settlement of the Lawsuit.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing premises, the representations
and warranties and mutual covenants contained herein and certain other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1. Allocation of Settlement Payment. Active Power agrees to pay the
Plaintiffs $5,000,000 (the “Active Power Payment”) and Pinkerton agrees to pay
the Plaintiffs $1,220,000 (the “Pinkerton Payment”) of the Settlement Payment.
To the extent the Settlement Payment is paid to the Plaintiffs in one or more
installments, both Pinkerton and Active Power hereby agree that they will each
pay their pro rata portion of each such installment payment with their
individual payments based on the percentage their respective portion of the
Settlement Amount bears to the total Settlement Amount. Pinkerton hereby agrees
that the Pinkerton Payment is solely his obligation and that he will not seek,
and hereby forever releases and discharges any claim for, any indemnification,
contribution, reimbursement or any other repayment from Active Power of the
Pinkerton Payment, whether under that certain Indemnification Agreement between
Pinkerton and Active Power, the indemnification or exculpation provisions of the
Company’s Certificate of Incorporation or Bylaws, under the Delaware General
Corporation Law or otherwise, and further agrees to indemnify Active Power for
the full amount of the Pinkerton Payment. Active Power hereby agrees that the
Active Power Payment is solely its obligation and that it will not seek, and
hereby forever releases and discharges any claim for, any indemnification,
contribution, reimbursement or any other



--------------------------------------------------------------------------------

repayment from Pinkerton or PGI, and further agrees to indemnify Pinkerton and
PGI for the full amount of the Active Power Payment. This allocation of the
Settlement Payment and the other agreements set forth herein are in full and
final satisfaction of any and all obligations of Active Power to Pinkerton and
PGI and Pinkerton and PGI to Active Power in connection with the settlement of
the Lawsuit. This agreement shall in no way, however, affect or in any way limit
Active Power’s indemnity obligations to Pinkerton under the above-referenced
provisions and laws other than to the Pinkerton Payment.

 

Section 2. Expenses.

 

(a) Active Power agrees to reimburse Pinkerton and PGI for the actual and
reasonable legal fees and expenses of Hohmann, Taube & Summers, L.L.P. which
they incurred from March 25, 2002 through August 15, 2004 in connection with the
defense of the Lawsuit. Any and all fees and expenses incurred by or on behalf
of Pinkerton or any other entity owned or controlled by Pinkerton incurred in
connection with the lawsuit styled Truss Technology, LLC v. Century Truss
Company of Michigan, LLC, et al., Civil Action No. 04-71814, E.D. Mich. (the
“Truss Action”), including the investigation and preparation of the Truss
Action, the creation of any entity or entities related to the Truss Action, and
the acquisition of assets related to such entities or the Truss Action, are
specifically excluded. These expenses will be paid promptly by Active Power
following the submission for approval of an appropriate invoice to the Special
Litigation Committee of the Board of Directors of Active Power, such approval
not to be unreasonably withheld.

 

(b) Active Power agrees to indemnify Pinkerton with respect to and not to seek
reimbursement from Pinkerton or PGI for any legal fees which Active Power
incurred in connection with the defense of the Lawsuit.

 

(c) Pinkerton and PGI shall be solely responsible for, and shall indemnify
Active Power against, any and all expenses (including attorneys’ fees and
expenses and other costs) incurred by either of them, or on either of their
behalf, (i) after August 15, 2004 in connection with the Lawsuit, (ii) incurred
by any other entity owned or controlled by Pinkerton, whether or not related to
the Lawsuit, (iii) incurred on behalf of Pinkerton, but not directly related to
the Lawsuit, or (iv) which are not expressly covered by subsection 2(a) above.

 

Section 3. Comerica Claims. Pinkerton hereby agrees and acknowledges that he has
no ownership interest in the judgment collection action against one of the
Plaintiffs in the Lawsuit, Paul E. Hodges, Jr., styled Comerica Bank v. Paul E.
Hodges, State of Michigan, Circuit Court for the County of Oakland
(94-483246-CK) other than his interest as a stockholder of Active Power.

 

Section 4. Truss and Other Matters. Active Power hereby agrees and acknowledges
that it has no ownership interest in the Truss Action, the patents underlying
the Truss Action, or in any other litigation matters against any of the
Plaintiffs or any of their related corporate entities, other than the matter
specifically identified in Section 3 above.

 

Section 5. D&O Claim. At the sole discretion of the Special Litigation Committee
of the Board of Directors of Active Power, Active Power may continue to pursue,
and will bear

 

2



--------------------------------------------------------------------------------

any and all expenses incurred by it in the pursuit of, the currently pending
claim (the “D&O Claim”) for the reimbursement of attorney’s fees and Pinkerton’s
losses, costs and expenses in connection with the Lawsuit, including the
Pinkerton Payment, under Active Power’s Director and Officer’s Liability
Insurance Policy (the “Policy”) with Greenwich Insurance Company (“Insurance
Company”). If and to the extent there is any recovery to Pinkerton under the D&O
Claim, Active Power shall only be entitled to reimbursement of its expenses
(including attorneys’ fees and expenses and other costs) incurred pursuing the
D&O Claim, but such right of recovery shall be superior to Pinkerton’s right to
receive any other payment from such recovery. To secure this right, Pinkerton
(i) hereby assigns to Active Power a first priority interest in any future
proceeds from the Policy with respect to the D&O Claim up to full amount of
Active Power’s expenses in connection with pursuing the D&O Claim, and (ii)
agrees to request that Insurance Company first directly reimburse Active Power
for any expenses it has incurred in connection with the pursuit of the D&O
Claim. In the event that a direct payment to Active Power from the Insurance
Company is not possible, Pinkerton, upon receipt of any proceeds with respect to
the D&O Claim, shall promptly (and in any event within three business days)
reimburse Active Power for its expenses incurred in connection with the pursuit
of the D&O Claim. After Active Power has received reimbursement for its expenses
as provided above, Pinkerton shall be entitled to the remainder of any such
recovery. Pinkerton expressly acknowledges that nothing in this Agreement does
or will require Active Power to pursue the D&O Claim and that Active Power is
not and shall not be liable to Pinkerton for any failure to prevail in the D&O
Claim. If, however, Active Power decides not to pursue the D&O claim, then
Pinkerton shall have to right to pursue such claim individually, at his sole
expense, and, in such instance, the foregoing agreements and assignments of this
paragraph shall not be binding on the parties.

 

Section 6. Representations and Warranties. Each of Pinkerton, PGI and Active
Power represent and warrant to the other that:

 

(a) Authorization. The execution and delivery of this Agreement and the
performance of the obligations hereunder (i) are within his or its individual or
corporate powers, as the case may be; (ii) require no action by or with respect
to, or filing with, any governmental body, agency or official; (iii) if
applicable, have been duly authorized by all necessary corporate action; (iv) if
applicable, do not contravene or constitute a default under any provisions of
its Certificate of Incorporation, Articles of Incorporation or Bylaws, or any
law or regulation applicable to either party or of any agreement, judgment,
injunction, order, decree, or other instrument binding upon either party or to
which such party’s assets are subject.

 

(b) Enforceability. This Agreement constitutes the legal, valid, and binding
agreement of each of Pinkerton, PGI and Active Power, enforceable against such
party in accordance with its terms, except as enforcement thereof may be
affected by bankruptcy, insolvency, reorganization, or other similar laws
affecting enforcement of creditors’ rights generally, and general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).

 

(c) Ownership of Interests. Each party hereto hereby represents and warrants to
the other parties that it has not assigned, pledged, or otherwise in any manner
whatsoever sold or transferred, either by instrument in writing or otherwise,
any right, title, interest, demand,

 

3



--------------------------------------------------------------------------------

cause of action, or claim that is the subject of the Agreement, and that no
other person or entity of any kind has or had any interest therein. The parties
warrant that they have not entered into any agreement or other arrangement that
would limit the effectiveness of the agreements or releases exchanged hereunder.

 

(d) Reliance; Nature of Agreement. Each party hereby represents to the other
that it is entering into this Agreement freely and voluntarily and has carefully
read and fully understands this Agreement and consulted with attorneys of its
own selection prior to doing so; that no representations, promises, or
statements by any agent, partner, employee, officer, director, attorney, or
other representative of any other party, have been made to or relied upon in
entering into this Agreement; and that each party. Each party realizes that this
settlement is final and conclusive, and it is each party’s desire that it be
final and conclusive.

 

Section 7. Mutual Release. For and in consideration of good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
with the exception of the agreements contained herein, (i) Pinkerton and PGI,
and their current and former parents, affiliates of current and former parents,
owners, principals, officers, directors, shareholders, employees, agents,
attorneys, predecessors, successors, divisions, subsidiaries, affiliates,
assigns, insurers, and assurers, hereby RELEASE, ACQUIT AND FOREVER DISCHARGE
Active Power, and its current and former parents, affiliates of current and
former parents, owners, principals, officers, directors, stockholders,
employees, agents, attorneys, predecessors, successors, divisions, subsidiaries,
affiliates and assigns, and (ii) Active Power, and its current and former
parents, affiliates of current and former parents, owners, principals, officers,
directors, stockholders, employees, agents, attorneys, predecessors, successors,
divisions, subsidiaries, affiliates, assigns, insurers, and assurers, hereby
RELEASE, ACQUIT AND FOREVER DISCHARGE Pinkerton and PGI, and their current and
former parents, affiliates of current and former parents, owners, principals,
officers, directors, shareholders, employees, agents, attorneys, predecessors,
successors, divisions, subsidiaries, affiliates and assigns, from all liability,
actions, causes of action, damages, claims, demands, charges, costs, and
expenses, including, without limitation, attorneys’ fees, known or unknown,
accrued or which may ever accrue, whether based in contract or tort, statutory
or common law, of every kind and nature whatsoever in connection with the
Lawsuit and the settlement thereof.

 

Section 8. No Admission of Liability. The parties hereto agree that the terms of
this Agreement are contractual. The parties further agree that this Agreement
shall not be construed as an admission of liability and that this Agreement has
been negotiated and executed in the spirit of compromise to uncertain and
disputed claims, so that the parties may avoid the expense, uncertainties,
distraction and hazards of litigation, and to continue their beneficial
relationship on behalf of Active Power and its stockholders.

 

Section 9. Further Assurances. Pinkerton, PGI and Active Power covenant and
agree that at any time and from time to time upon the request of the other
party, they shall do, execute, acknowledge and deliver, and cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, instruments,
documents, transfers and assurances as may be reasonably requested by the other
party in order to effectuate the intent of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 10. Miscellaneous.

 

(a) Amendments; Waivers. No amendment or other modification, forbearance or
waiver or any provision of this Agreement nor any consent to any departure here
from shall under any circumstances be effective unless the same shall be in
writing and signed by each of Pinkerton and Active Power, and then any such
forbearance, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of any
party hereto to exercise, and no delay in exercising, any right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy under this Agreement preclude any other
or further exercise thereof of the exercise of any other right or remedy.

 

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties at the address
for each party set forth herein (or at such other address for a party as shall
be specified by like notice):

 

(i)    If to Active Power:                  Active Power, Inc.     
            2128 W. Braker Lane, BK 12                  Austin, Texas 78758     
            Facsimile: (512) 836-4511                  Attention: General
Counsel      with a copy (which shall not constitute notice) to:     
            Rodney S. Bond                  Chairman of the Special Litigation
Committee                  c/o Active Power, Inc.                  2128 W.
Braker Lane, BK 12                  Austin, Texas 78758     
            Facsimile: (512) 836-4511

 

(ii)   

If to Pinkerton or PGI:

    

            Joseph F. Pinkerton, III

    

            Active Power, Inc.

    

            2128 W. Braker Lane, BK 12

    

            Austin, Texas 78758

    

            Facsimile: (512) 836-4511

 

(c) Severability. If any provision of this Agreement should be held to be
invalid, illegal or unenforceable, the expressed intent of the parties hereto is
that the remaining

 

5



--------------------------------------------------------------------------------

provisions of this Agreement are severable, should be constructed as if such
invalid, illegal or unenforceable provision had never been contained herein and
should remain in force to the greatest possible degree.

 

(d) Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.

 

(e) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which, when taken together,
shall constitute one and the same instrument.

 

(f) Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof, and shall supersede and take
the place of all drafts and other communications and any other instrument
purporting to be an agreement of the parties hereto, with respect to the subject
matter hereof.

 

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflicts of
law principles thereof. Venue for all disputes regarding this Agreement shall be
in the district court of Travis County, Texas, and the Parties submit themselves
to the jurisdiction of the state courts of Travis County, Texas for purposes of
disputes regarding this Agreement.

 

(h) Successors and Assigns. This Agreement is intended to be binding upon and
inure to the parties hereto and their respective successors, heirs and assigns;
provided that no party shall assign any of his or its rights or obligations
hereunder without the prior written consent of the other parties.

 

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Allocation Agreement
on the date first set for the above

 

JOSEPH F. PINKERTON, III   ACTIVE POWER, INC.

/s/ Joseph F. Pinkerton, III

--------------------------------------------------------------------------------

  By:  

/s/ Rodney S. Bond

--------------------------------------------------------------------------------

    Name:   Rodney S. Bond PINKERTON GENERATOR, INC.   Title:   Director By:  

/s/ Joseph F. Pinkerton, III

--------------------------------------------------------------------------------

        Name:   Joseph F. Pinkerton, III         Title:   President        

 

7